        Case 2:19-cv-00044-BSM Document 22 Filed 07/01/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

DAVID W. TAYLOR                                                              PLAINTIFF
Reg. #13549-074

v.                          Case No. 2:19-cv-00044 BSM

DEWAYNE HENDRIX, Warden,
Forrest City Federal Correctional Complex                                  DEFENDANT


                                        ORDER

       The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Joe J. Volpe [Doc. No. 20] has been received. After reviewing the record do novo, the

RD is adopted. David Taylor’s petition for a writ of habeas corpus [Doc. No. 1] is denied.

Dewayne Hendrix’s motion to dismiss [Doc. No. 19] is granted, and this case is dismissed.

       IT IS SO ORDERED this 1st day of July, 2020.




                                                  UNITED STATES DISTRICT JUDGE
